This court en banc has read all the evidence adduced upon the trial of this case, and has reached the conclusion that it must be reversed and remanded under the authority of the following cases: Hubbard v. State, 23 Ala. App. 537, 128 So. 587; Reed v. State, 18 Ala. App. 181, 90 So. 37; Tuggle v. State, 22 Ala. App. 89,112 So. 540.
Upon the trial there was no evidence to connect this appellant with the possession of a container of whisky found by the officers some 250 yards from the home of the accused, and none to show that the whisky was upon his land or upon premises in his possession or under his control. The evidence was wholly insufficient to predicate a verdict of guilty thereon. This proposition is presented in every possible manner, and these insistences are sustained.
Reversed and remanded.